Exhibit 10.5

 

Berkshire Income Realty, Inc.

One Beacon Street, Suite 1500

Boston, Massachusetts  02108

 

March 5, 2003

 

 

Krupp Government Income Trust

Krupp Government Income Trust II

One Beacon Street

Boston, Massachusetts  02108

 

Gentlemen:

 

 

Reference is made to the Waiver and Standstill Agreement, dated as of August 22,
2002, by and among Krupp Government Income Trust (“GIT”), Krupp Government
Income Trust II (“GIT II” and, collectively with GIT, the “Trusts”), Berkshire
Income Realty, Inc. and Berkshire Income Realty-OP, L.P. (the “Waiver
Agreement”).

 

This is to confirm our agreement that, notwithstanding the first sentence of
Section 2.3 of the Waiver Agreement, the expiration date of the exemption
granted by the Trusts in Section 2.1 of the Waiver Agreement is hereby extended
from March 31, 2003 to June 30, 2003.  Except for the foregoing, all of the
terms and conditions of the Waiver Agreement remain in full force and effect.

 

Kindly confirm the foregoing by signing below.

 

 

BERKSHIRE INCOME REALTY, INC.

 

 

 

 

 

 

By:

/s/ David C. Quade

 

 

 

Name: David C. Quade

 

 

 

Title: President

 

 

 

 

 

 

 

 

 

 

 

BERKSHIRE INCOME REALTY-OP, L.P.

 

 

by:

Berkshire Income Realty, Inc., its General Partner

 

By:

/s/ David C. Quade

 

 

 

Name: David C. Quade

 

 

 

Title: President

 

 

 

 

 

 

Acknowledged and agreed as of the date first above written:

 

 

 

 

 

 

 

 

 

 

KRUPP GOVERNMENT INCOME TRUST

 

 

 

 

 

 

By:

/s/ Douglas Krupp

 

 

 

Name: Douglas Krupp

 

 

 

Title: Chairman

 

 

 

 

 

 

 

KRUPP GOVERNMENT INCOME TRUST II

 

 

 

 

 

 

By:

/s/ Douglas Krupp

 

 

 

Name: Douglas Krupp

 

 

 

Title: Chairman

 

 

--------------------------------------------------------------------------------